DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 11-13 in the reply filed on 9/7/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the total solid electrolyte" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The examiner notes that there is solid electrolyte present in the preliminary electrode in addition to a solid electrolyte layer. Accordingly, the “total” solid electrolyte may be referring to the weight of the separate solid electrolyte layer (which may or may not include the solid electrolyte infiltrating the pores of the electrode), or the weight of the solid electrolyte in the electrode layer formed from the preliminary composition. For the purposes of applying art the examiner interpreted “the total solid electrolyte” to refer to the total solid electrolyte present in the electrode (i.e. not including the solid electrolyte layer of unclaimed thickness, density, porosity).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2019/0081351).
Regarding claim 1,
	KIM teaches a method of making an all solid-state battery abstract. The method includes applying a slurry of cathode active material, solid electrolyte conductive material and binder to a substrate followed by drying [0019]. Thereafter, a solid electrolyte layer is applied and dried [0019]. The concentration of the slurry manipulated to achieve a desired viscosity [0055]. The reference does not expressly teach the claimed concentration of solids in the slurry. However, at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to change the concentration of solids in the slurry of KIM to form a suitable slurry for deposition. 
Regarding claims 4 and 5,
	KIM teaches the solid electrolyte can be LPS [0053] and [0058].
Regarding claims 6 and 7,
	KIM teaches the solvent is organic and gives examples that are non-polar including cyclopentane, cyclohexane, xylene and toluene [0056].
Regarding claim 9,
	KIM teaches forming a stack of anode, cathode, and compressing [0042] and Fig. 2.



Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2019/0081351) in view of THOKCHOM et al. (US 2015/0056520).
Regarding claim 2,
	KIM teaches formation of a cathode but does not teach the porosity of the cathode (but does teach porosity of the anode). However, THOKCHOM similarly teaches the fabrication of a solid-state battery and focuses on the manufacture of the cathode abstract. The reference teaches forming a first porous layer and filling the pores with a slurry of electrolyte that is then turned into a solid electrolyte [0035]. The benefit of forming the porous cathode structure before filling with the solid electrolyte is that the pores form an ionic/electric pathway that ensures access to the cathode active material throughout the electrode [0065]. The example in THOKCHOM indicates the porosity of the cathode before filling with solid electrolyte is 60% [0044]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to make the electrode of KIM porous like the electrode in THOKCHOM to fill with electrolyte and ensure ionic/electric conductivity throughout the cathode.
Regarding claim 3,
	As described above, modified KIM combines THOKCHOM to teach a porous electrode that is impregnated with solid electrolyte. The references do not specifically teach the final porosity of the cathode after impregnation. However, based upon applicant’s method in the specification, the solid electrolyte slurry is deposited by doctor blade page 22 lines 5-7. Similarly, the impregnation step in THOKCHOM is a casting step in a vacuum to facilitate capillary filling of the pores [0072]. The same materials filling the same porosity of electrode by depositing by a similar method can reasonably be expected to result in the same filling of pores and final porosity. 
Regarding claim 11,
The electrode active material layer is made from the preliminary electrode active layer and does not incorporate the separate solid electrolyte material applied. The composition of the electrode material in KIM is cathode active material, solid electrolyte, conductive carbon and binder at a ratio of 70:30:5:5, respectively [0053]. The weight ratio of active material in the final electrode layer will fall within the claimed range. The solid electrolyte layer and solid electrolyte filling the pores is not considered part of the electrode active material layer in claim 3. 
Regarding claim 12,
	As described above, the composition of the electrode material in KIM is cathode active material, solid electrolyte, conductive carbon and binder at a ratio of 70:30:5:5, respectively [0053]. The weight ratio of solid electrolyte in the final electrode layer will fall within the claimed range.
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2019/0081351) in view of HOSHIBA et al. (US 2013/0157143).
Regarding claim 8,
	KIM teaches a binder that is fluorine-based or diene-based [0053] but does not provide specific binders. HOSHIBA teaches that when making all solid-state batteries with sulfide solid electrolyte, the binder selection is important because of how highly reactive the sulfide electrolyte is [0051]. The reference specifically teaches using SBS (styrene-butadiene-styrene) block copolymer and EPDM [0043]. At the time of filing the invention it would have been prima facie obvious to use the binders of HOSHIBA as the binder in KIM to prevent reaction between binder and solid electrolyte.
Regarding claim 13,
	KIM similarly teaches using Li--P--S generally without specifically teaching the solid electrolyte used. However, HOSHIBA provides generally known sulfide solid electrolytes that include Li2S--P2S5 [0046]. At the time of filing the invention it would have been prima facie obvious to use the sulfide solid electrolytes of HOSHIBA as a simple substitution of known sulfide solid electrolytes (Li--P--S).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712